Grace, J.
(concurring specially). I am of the opinion that the judgment should be reversed and a new trial granted for the reason that the proof with reference to the value of the buildings burned was deficient. While there is testimony showing the value of the buildings at the time they were burned, upon cross-examination it was shown the estimate of such value was based upon what it would cost to construct the buildings. Testimony as to the cost of the buildings, where it is shown they were built many years prior to the time of their destruction by fire, could, hardly be considered a proper basis upon whieh to estimate the damages. The question is: What is the value of the buildings at the time of their destruction by the fire ? I concur in the reversal of the judgment and the granting of a new trial.